IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                             Assigned on Briefs January 3, 2003

                                    K. D. F. , ET AL. v. J. F.

                      Appeal from the Chancery Court for Greene County
                      No. 20010271 Thomas R. Frierson, II, Chancellor

                                    FILED JANUARY 29, 2003

                                  No. E2002-01117-COA-R3-CV


This is a suit by K. D. F. and her present husband, R. J. F., Jr., seeking to terminate the parental
rights of J. F. as to Z.T.J.F (d.o.b. June 8, 1998), preparatory to Mr. F. adopting the child in a future
proceeding. Mr. F. appeals a determination by the Trial Court that his parental rights should be
terminated, contending that the statutory grounds for such a determination were not met. We affirm.


     Tenn.R.App.P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed:
                                   Cause remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR.,JJ., joined.

J. Russell Pryor, Greeneville, Tennessee, for the Appellant, J. F.

J. Gregory Bowman, Greeneville, Tennessee, for the Appellees, K. D. F. and R. J. F., Jr.

                                   MEMORANDUM OPINION


        After a review of the record, including the judgment entered by the Trial Court and the briefs
of the parties, we are of the opinion that this is an appropriate case for affirmance under Rule 10 of
this Court.

        Before concluding, we note that–although not raised by Mr. F.–the Trial Court did not find
by clear and convincing evidence that termination of Mr. F.’s parental rights was in the child’s best
interest. Instead, the Court found that termination was “clearly in the manifest best interests” of the
child.
         We believe the words “manifest” and “clear and convincing” are synonymous as they relate
to the required statutory measure of proof. However, even if not, we, upon our de novo review, find
that the evidence is clear and convincing relative to the best interest of the child.

       For the foregoing reasons the judgment of the Trial Court is affirmed and the cause remanded
for such further proceedings, if any, as may be necessary and collection of costs below. Costs of
appeal are adjudged against J. F.



                                             _________________________________________
                                             HOUSTON M. GODDARD, PRESIDING JUDGE




                                               -2-